EXHIBIT 10.45

FIRST AMENDMENT TO SUBLEASE

This First Amendment to Sublease (“First Amendment”) is made as of June 15, 2007
(the “Execution Date”) between ARIBA, INC. a Delaware corporation
(“Sublandlord”), and JUNIPER NETWORKS, INC., a Delaware corporation
(“Subtenant”).

RECITALS

A. Sublandlord and Moffett Park Drive LLC, a California limited liability
company (“Master Landlord”), entered into the Technology Corners Triple Net
Multiple Building Lease dated March 15, 2000, which has been amended by a letter
agreement dated September 11, 2000, a First Amendment to Lease dated January 12,
2001, a Second Amendment to Lease dated October 31, 2002, and a Third Amendment
to Lease dated October 21, 2004 (collectively, “Master Lease”). The Master Lease
term expires on January 24, 2013 (“Master Lease Expiration Date”).

B. NetScreen Technologies, Inc. (“Netscreen”), and Sublandlord entered into a
Sublease dated October 18, 2002 (“Sublease”), under which Sublandlord is
currently subleasing to Subtenant approximately 172,917 rentable square feet of
space in Building Three and approximately 4,707 rentable square feet of space in
Building Four. Subtenant is the successor in interest to Netscreen under the
Sublease. Netscreen, Sublandlord and Master Landlord also entered into that
certain Recognition Agreement dated October 31, 2002 (“Recognition Agreement”)
and Consent to Sublease dated October 31, 2002 (“Consent”).

C. Sublandlord and Subtenant now desire to amend and modify certain portions of
the Sublease to extend the term of the Sublease and expand the Premises, all
upon the terms and conditions set forth herein.

AGREEMENT

For and in consideration of the foregoing recitals and the respective
undertakings of the parties, and other good and valuable consideration, the
receipt and adequacy of which are acknowledged, Sublandlord and Subtenant hereby
agree as follows:

1. Capitalized Terms: Each capitalized term used in this First Amendment shall
have the meaning ascribed to it in the Sublease, unless such term is otherwise
defined in this First Amendment.

2. Definitions: The following definitions are hereby amended or added to the
Sublease and this First Amendment:

(a) Premises: Commencing on the Building One Premises Delivery Date, this term
shall be amended to mean, collectively, the Building One Premises, the Building
Three Premises, and the Building Four Premises.

(b) Building One Premises: The entire third and fourth floors of Building One,
which the parties hereby conclusively agree contain a total of 88,742 rentable
square feet, as more particularly described on Exhibit A attached to this First
Amendment. If Subtenant exercises the Expansion Option, the Building One
Premises shall also include the Building One Expansion Space, effective on the
Building One Expansion Space Rent Commencement Date.

 

1-



--------------------------------------------------------------------------------

(c) Building One Expansion Space: The entire first and second floors of Building
One, which the parties hereby conclusively agree contain a total of 86,340
rentable square feet, as more particularly described on Exhibit B attached to
this First Amendment.

(d) Rentable Area of Premises: Commencing on the Building One Premises Delivery
Date, this term shall be revised to be 266,366 rentable square feet (Building
One Premises – 88,742; Building Three Premises – 172,917; and Building Four
Premises – 4,707), which the parties conclusively agree to be the rentable
square footage of the Premises. If Subtenant exercises the Expansion Option,
commencing on the Building One Expansion Space Delivery Date, the Rentable Area
of the Premises shall also include the Building One Expansion Space.

(e) Building One Premises Delivery Date: The date that Sublandlord delivers
actual possession of the Building One Premises to Subtenant. The Building One
Premises Delivery Date is anticipated to be October 1, 2007, provided that if
Subtenant notifies Sublandlord in writing that it requires the Building One
Premises to be delivered earlier than October 1, 2007, this date shall be such
earlier date specified in Subtenant’s notice, but not earlier than August 10,
2007.

(f) Building One Expansion Space Delivery Date: The date that Sublandlord
delivers actual possession of the Building One Expansion Space to Subtenant. The
Building One Expansion Space Delivery Date is anticipated to be the delivery
date specified in Subtenant’s notice of exercise of the Expansion Option, which
delivery date may be staggered for Floor One and Floor Two of the Building One
Expansion Space but shall not be earlier than August 10, 2007 or later than
March 10, 2008.

(g) Sublease Expiration Date: This definition shall be amended to be January 24,
2013, which is coterminous with the Master Lease Expiration Date, and shall
apply to the entire Premises, as defined above in Paragraph 2(a), and to the
Building One Expansion Space, if applicable.

(h) Building One Premises Rent Commencement Date: Sixty (60) days after the
Building One Premises Delivery Date.

(i) Building One Expansion Space Rent Commencement Date: Sixty (60) days after
the Building One Expansion Space Delivery Date. If Subtenant elects to stagger
delivery of Floor One and Floor Two of the Building One Expansion Space Delivery
Date, there shall be a separate “Rent Commencement Date” for each such floor.

(j) Expansion Option: This term shall have the meaning specified in Paragraph 10
hereof.

(k) Extended Term: The period commencing on May 14, 2008 and expiring on
January 24, 2013, which Extended Term shall be applicable to the Premises.

(l) Monthly Base Rent: Commencing on the Building One Premises Rent Commencement
Date, Monthly Base Rent shall be revised as follows:

 

  (i) From the Building One Premises Rent Commencement Date until and including
May 13, 2008, the Monthly Base Rent shall be as follows:

 

Premises

  

Time Period

   Monthly Base Rent Building One Premises    Building One Premises Rent      
Commencement Date to 5/13/08    $ 158,848.18

 

2-



--------------------------------------------------------------------------------

Premises

  

Time Period

   Monthly Base Rent Building Three and    Building One Premises Rent   
Building Four Premises    Commencement Date to 5/13/08    $ 262,884.00

 

  (ii) Commencing on the first day of the Extended Term, Monthly Base Rent for
the Premises shall be as follows:

 

Premises

  

Time Period

   Monthly Base Rent

Building One Premises

   5/14/08 – 9/30/08    $ 158,848.18    10/1/08 – 9/30/09    $ 167,722.38   
10/1/09 – 9/30/10    $ 176,596.58    10/1/10 – 9/30/11    $ 185,470.78   
10/1/11 – 9/30/12    $ 194,344.98    10/1/12 – 1/24/13    $ 203,219.18

Premises

  

Time Period

   Monthly Base Rent Building Three and       Building Four Premises    5/14/08
– 9/30/08    $ 317,946.96    10/1/08 – 9/30/09    $ 335,709.36    10/1/09 –
9/30/10    $ 353,471.76    10/1/10 – 9/30/11    $ 371,234.16    10/1/11 –
9/30/12    $ 388,996.56    10/1/12 – 1/24/13    $ 406,758.96

 

  (iii) If Subtenant exercises the Expansion Option, commencing on the Building
One Expansion Space Rent Commencement Date, Monthly Base Rent for the Building
One Expansion Space shall be as follows:

 

Premises

  

Time Period

   Monthly Base Rent  

Building One

   Building One Expansion Space Rent   

Expansion Space

   Commencement Date to 9/30/08    $ 154,548.60 *    10/1/08 – 9/30/09    $
163,182.60      10/1/09 – 9/30/10    $ 171,816.60      10/1/10 – 9/30/11    $
180,450.60      10/1/11 – 9/30/12    $ 189,084.60      10/1/12 – 1/24/13    $
197,718.60  

 

* If Subtenant elects to stagger the Delivery Date for the Building One
Expansion Space, Monthly Base Rent would be $77,005.80 for the first floor of
Building One upon the Rent Commencement Date for such floor, and $77,542.80 for
the second floor of Building One upon the Rent Commencement Date of such floor.

(m) Master Landlord Consent: The written consent of Master Landlord to this
First Amendment on terms reasonably acceptable to the parties, including consent
to Subtenant’s Permitted Use of the Premises. The parties agree that a written
consent that is substantially similar to the Consent (as defined in Recital B
above), with Paragraphs 19, 21 and 28 revised on commercially reasonable terms,
shall be deemed reasonably acceptable to the parties.

(n) Subtenant’s Project Share: Commencing on the Building One Premises Rent
Commencement Date, this term shall be revised to be 37.20%. If Subtenant
exercises the Expansion Option, commencing on the Building One Expansion Space
Rent Commencement Date, Subtenant’s Project Share shall be 49.26%.

 

3-



--------------------------------------------------------------------------------

(o) Subtenant’s Building Share: Commencing on the Building One Premises Rent
Commencement Date, this term shall be revised as follows:

 

  (i) Building Three Premises – 100%

 

  (ii) Building Four Premises – 0%

 

  (iii) Building One Premises – 50.69%

Notwithstanding the foregoing, if Subtenant exercises the Expansion Option,
commencing on the Building One Expansion Space Rent Commencement Date,
Subtenant’s Building Share for the Building One Premises shall be 100%.

3. Expansion:

(a) Commencing on the Building One Premises Delivery Date, Sublandlord hereby
subleases and demises to Subtenant, and Subtenant hereby subleases and accepts
from Sublandlord, on the terms and conditions set forth herein, the Building One
Premises.

(b) Sublandlord shall deliver possession of the Building One Premises to
Subtenant on the anticipated Building One Premises Delivery Date, provided that
Sublandlord shall not be subject to any liability for its failure to deliver
possession of the Building One Premises by the anticipated Building One Premises
Delivery Date or any other particular date, nor shall such failure effect the
validity of this First Amendment or affect the Sublease Expiration Date;
provided that the Building One Premises Delivery Date shall be the day that
Sublandlord tenders vacant possession of the Building One Premises to Subtenant.
Notwithstanding the foregoing, if the Building One Premises Delivery Date does
not occur within fifteen (15) calendar days following the anticipated Building
One Premises Delivery Date, Base Rent for the Building One Premises shall abate
following the actual Building One Rent Commencement Date for like number of days
as shall have elapsed between the day following the fifteenth (15th) day after
the anticipated Building One Premises Delivery Date and the actual Building One
Premises Delivery Date. If the Building One Premises Delivery Date shall not
have occurred within seventy five (75) days following the anticipated Building
One Premises Delivery Date (the “Building One Premises Delivery Deadline”), then
Subtenant shall have the right, but not the obligation, in its sole and absolute
discretion to immediately terminate this First Amendment by providing written
notice thereof to the Sublandlord within fifteen (15) days after the Building
One Premises Delivery Deadline. If this First Amendment is terminated in
accordance with this Section, then Base Rent for the Building One Premises shall
be promptly refunded to Subtenant by Sublandlord and Subtenant and Sublandlord
shall be fully released from any further obligations and liabilities under this
First Amendment.

(c) Prior to the Building One Premises Delivery Date, commencing on the date
that the Master Landlord Consent has been received (the “Building One Premises
Early Access Date”), Sublandlord agrees where such space is vacant to provide
Subtenant, its employees, agents, consultants and contractors with reasonable
early access and early entry (“Early Access”) to the Building One Premises, the
“Building One MPOE Room”(as shown on Exhibit B), the “Building One MDF Room” (as
shown on Exhibit B) and the “Building One Server Room” (as shown on Exhibit B)
each of which are located on Floor One of Building One and shown on Exhibit B,
at no additional rent to Subtenant, in order that Subtenant may perform due
diligence, design and planning; provided, however that: (i) with respect to any
Early Access prior to August 1, 2007, Subtenant agrees to provide Sublandlord
with at minimum twenty-four (24) hours prior written notice of any Early Access;
(ii) with respect to any Early Access after August 1, 2007, Subtenant’s Early
Access shall be not require any prior written notice from Subtenant; and
(iii) such Early Access shall at all times require an escort designated by
Sublandord.

 

4-



--------------------------------------------------------------------------------

Subtenant agrees that during such Early Access, other than as described above
Subtenant shall not perform any construction, alteration, addition, repair or
other work to the Building One Premises, Building One MPOE Room or Building One
Server Room.

(d) If Subtenant does not exercise the Expansion Option, Subtenant shall, at its
sole expense, subdivide the portion of the Building One Server Room that it
requires for its use of the Building One Premises in compliance with the
provisions of Section 8.3 of the Sublease (the “Subdivided Server Room Space”)
and that upon such subdivision, Subtenant shall pay pro rata Base Rent for the
Subdivided Server Room Space (which rentable square feet shall be determined in
good faith by Sublandlord and Subtenant).

(e) Sublandlord shall deliver the Building One Premises to subtenant on the
Building One Premises Delivery Date in “broom clean” condition with carpets
vacuumed, and other floors cleaned. Sublandlord represents to Subtenant that
upon such delivery the roof, all structural components, elevator, HVAC,
electrical, plumbing, and fire and life safety systems of Building One, as well
as the parking lot and site lighting, will be operational and in good working
order and condition. Sublandlord further represents to its knowledge that upon
such delivery the Premises shall comply with Applicable Requirements and with
the Americans with Disability Act (“ADA”). Notwithstanding the foregoing, to the
extent that the Initial Subtenant Improvements (as defined in Section 8 hereof),
or any other alterations required by Subtenant, trigger a requirement to perform
any alterations, improvements, upgrades or other work to Building One or the
Building One Premises, then Subtenant shall pay the cost of such work.

4. Extension: The Term is hereby extended for the period of the Extended Term
and all references to “Term” in the Sublease shall mean the Term as so extended.

5. Rent:

(a) To reflect the Building One Premises and the Building One Expansion Space
(if applicable), the term “Monthly Base Rent” shall be revised as provided in
Section 2 hereof, and Subtenant shall pay to Subtenant the Monthly Base Rent as
so revised. The term “Base Rent” as used in the Sublease shall mean the Monthly
Base Rent as so revised.

(b) Commencing on the Building One Premises Rent Commencement Date, Subtenant’s
Project Share and Subtenant’s Building Share shall be revised as provided in
Section 2 hereof.

6. Permitted Use: Subtenant may use the Building One Premises for any legally
permitted consistent with the character and zoning criteria for the Project and
for any uses permitted under the Master Lease, including but not limited to
general and administrative office, research and development, laboratory,
training and fitness center uses; provided, however, that Subtenant shall not
use the Building One Premises for any use that is not permitted under the Master
Lease.

7. Security Deposit: Within five (5) business days after receipt of the Master
Landlord Consent, Subtenant shall deliver to Sublandlord Six Hundred Thousand
Dollars ($600,000) in cash or other immediately available funds, which amount
Sublandlord shall hold as a Security Deposit in accordance with Article 4 of the
Sublease and Sublandlord shall immediately return to Subtenant the original
Letter of Credit previously provided by Subtenant to Sublandlord pursuant to
Section 4.06 of the Sublease. From and after the delivery of such Six Hundred
Thousand Dollars ($600,000) the term “Security Deposit” as used in the Sublease
shall be deemed to refer to such cash sum of Six Hundred Thousand Dollars
($600,000).

 

5-



--------------------------------------------------------------------------------

Payment by Regular Mail to:         

Ariba, Inc.

c/o PNC Bank

        

P.O. Box 642962

     

Pittsburgh, PA 15264-2962

         Payment by Wired Funds to:          PNC Bank, N.A.         
Routing Number: 043000096          SWIFT: PNCCUS33       Credit: Ariba, Inc.   
   Account Number: 1008997938      

8. Initial Subtenant Improvements: At its sole cost and expense, Subtenant shall
construct certain initial leasehold improvements to the Building One Premises
(and, if applicable the Building One Expansion Space) in accordance with the
Work Letter attached hereto as Exhibit D (the “Initial Subtenant Improvements”);
provided that such improvements comply with the provisions of Section 6.03 of
the Master Lease (including the requirement to obtain the Master Landlord’s
Consent thereto).

9. Restoration: Subtenant shall have no responsibility to perform any
restoration obligation that Sublandlord may have to Master Landlord under the
Master Lease with respect to any leasehold improvements installed at the
Building One Premises or the Building One Expansion Space prior to the
applicable delivery date of such premises to Subtenant. If, simultaneously with
its written request to Sublandlord for approval of any Subtenant Owned
Alterations or Utility Installation (including the Initial Subtenant
Improvements), Subtenant requests in writing that Sublandlord notify Master
Landlord requesting a written statement from Master Landlord indicating if
Master Landlord shall require or shall not require Sublandlord to remove such
alterations or installations, then Sublandlord shall promptly request such
written statement from Master Landlord. Notwithstanding Article 8.4 of the
Sublease to the contrary, Sublandlord shall not require removal of such
alterations or installations except to the extent that Master Landlord requires
such removal. Subtenant shall have the right to remove all of Subtenant’s trade
fixtures and personal property from the Premises at any time during the Term.

10. Option to Expand:

(a) Sublandlord grants to Subtenant the option to expand the Premises to include
the Building One Expansion Space (the “Expansion Option”). In order to exercise
the Expansion Option, the Subtenant must notify Sublandlord in writing of its
irrevocable election to exercise not later than September 1, 2007 (the “Exercise
Notice”). If Subtenant does not deliver the Exercise Notice to Sublandlord on or
before September 1, 2007, the Expansion Option shall terminate. The Exercise
Notice shall specify the Building One Expansion Space Delivery Date, and
Sublandlord acknowledges and agrees that Subtenant shall be entitled to stagger
delivery of the Building One Expansion Space Delivery Date for Floor One and
Floor Two of the Building One Expansion Space. Sublandlord shall deliver
possession of the Building One Expansion Space to Subtenant on the anticipated
Building One Expansion Space Delivery Date, provided that Sublandlord shall not
be subject to any liability for its failure to deliver possession of the
Building One Expansion Space by the anticipated Building One Expansion Space
Delivery Date or any other particular date, nor shall such failure effect the
validity of this First Amendment or affect the Sublease Expiration Date;
provided that the Building One Expansion Space Delivery Date shall be the day
that Sublandlord tenders possession of the Building One Expansion Space to
Subtenant. Notwithstanding the foregoing, if the Building One Expansion Space
Delivery Date does

 

6-



--------------------------------------------------------------------------------

not occur within fifteen (15) days following the anticipated Building One
Expansion Delivery Date, Base Rent for the Building One Expansion Space shall
abate following the Building One Rent Commencement Date for like number of days
as shall have elapsed between the day following the fifteenth (15th) day after
the anticipated Building One Expansion Delivery Date and the actual Building One
Expansion Space Delivery Date; provided further that if the Building One
Expansion Space Delivery Date shall not have occurred within seventy five
(75) days of the anticipated Building One Expansion Space Delivery Date (the
“Building One Expansion Space Delivery Deadline”), then Subtenant shall have the
right, but not the obligation, in its sole and absolute discretion to
immediately rescind its Exercise Notice and terminate its obligation to accept
the Building One Expansion Space by providing written notice thereof to the
Sublandlord within fifteen (15) days after the Building One Expansion Space
Delivery Deadline. If the Exercise Notice is rescinded in accordance with this
Section then Subtenant and Sublandlord shall be fully released from any further
obligations and liabilities under such Exercise Notice and the Building One
Expansion Space. Commencing on the Building One Expansion Space Rent
Commencement Date, the Monthly Base Rent, Subtenant’s Project Share, and
Subtenant’s Building Share shall be modified as provided in Section 2 hereof.
Upon such exercise, Subtenant shall sublease the Building One Expansion Space
for the Term (as modified by this First Amendment).

(b) Prior to the Building One Expansion Space Delivery Date, commencing on the
date that the Master Landlord Consent has been received, Sublandlord agrees
where such space is vacant to provide Subtenant, its employees, agents,
consultants and contractors with reasonable Early Access to the Building One
Expansion Space at no additional rent to Subtenant, in order that Subtenant may
perform due diligence, design and planning; provided, however that: (i) with
respect to any Early Access prior to August 1, 2007, Subtenant agrees to provide
Sublandlord will at least twenty-four (24) hours written notice prior to any
such Early Access; (ii) with respect to any Early Access after August 1, 2007,
Subtenant’s Early Access shall not require any prior written notice from
Subtenant; and (iii) such Early Access shall at all times require an escort
designated by Sublandlord. Subtenant agrees that except as described herein
during any such Early Access, Subtenant shall not perform any construction or
other tenant improvement work at the Building One Expansion Space.

11. Right of First Refusal:

(a) Provided Subtenant has validly exercised its Expansion Option, Subtenant
shall have a right of first refusal (“ROFR Right”) on any space that becomes
available or any space leased by Sublandlord from Master Landlord pursuant to
the Master Lease (“ROFR Space”). If at any time after the date Subtenant has
exercised its Expansion Option, Sublandlord shall receive a bona fide written
offer from a prospective subtenant (any prospective subtenant shall hereinafter
be referred to as a “Third Party Subtenant”; provided, however, that no
affiliate of Subtenant shall be a Third Party Subtenant), which incorporates
substantially all of the basic terms of the transaction which Sublandlord is
willing to accept to sublease all or any portion of the ROFR Space or if
Sublandlord makes a bona fide written offer to lease all or any portion of the
ROFR Space to a Third Party Subtenant, which incorporates substantially all of
the “basic material sublease terms” of the transaction which such Third Party
Subtenant is willing to accept (the “Offer”), Sublandlord shall submit written
notice thereof to Subtenant (together with a copy of such Offer in the form of a
list of substantially all of the basic business terms agreed upon by Sublandlord
and the Third Party Subtenant). Subtenant shall have seven (7) business days
following receipt of such notice to exercise Subtenant’s ROFR Right by providing
Sublandlord with written notice of such acceptance (“ROFR Notice”). Should
Subtenant fail to give Sublandlord the ROFR Notice within such seven
(7) business day period, Subtenant shall be deemed to have waived Subtenant’s
right to exercise the ROFR Right for the particular Offer in question only. As
used herein, “basic material lease terms” refers to base rent, improvement
allowances, and inducements, and security deposit (provided that the security
deposit shall be subject to reasonable negotiation taking into consideration
Subtenant’s financial condition at the time, as compared (if applicable) to the
financial condition of the Third Party Subtenant.

 

7-



--------------------------------------------------------------------------------

(b) Should Subtenant not exercise the ROFR Right, Sublandlord may sublease the
ROFR Space to such Third Party Subtenant on terms not materially more favorable
to the Third Party Subtenant than those presented to Subtenant in the Offer,
except that the base monthly rent thereunder may be as low as ninety seven
percent (97%) of the base monthly rent set forth in the Offer. If Subtenant
desires to sublease the ROFR on terms that are materially more favorable to the
Third Party Subtenant or at a base monthly rent that is less than ninety-seven
percent (97%) of the base monthly rent set forth in the Offer, Sublandlord shall
be required to resubmit the revised Offer to Subtenant (“Revised Offer”).
Subtenant shall have five (5) business days following receipt of the Revised
Offer to provide Sublandlord with its ROFR Notice with respect to the Revised
Offer. Should Subtenant fail to give Sublandlord the ROFR Notice within such
five (5) business day period, Subtenant shall be deemed to have waived
Subtenant’s right to exercise the ROFR Right for the particular Revised Offer in
question only.

(c) Should Subtenant exercise the ROFR Right as and when required hereunder,
Sublandlord and Subtenant shall cooperate in good faith to negotiate an
amendment to the Sublease to include the ROFR Space. If Sublandlord and
Subtenant are unable to agree upon such amendment within forty-five (45) days
from the ROFR Notice, then Sublandlord may, at any time within one hundred
twenty (120) days thereafter, execute a sublease with any Third Party Subtenant
on terms not materially more favorable to the Third Party Subtenant than those
presented to the Subtenant in the Offer, except that the base monthly rent
thereunder may be as low as ninety seven percent (97%) of the base monthly rent
set forth in the Offer.

(d) Subtenant’s ROFR Right shall be subject and subordinate to any existing
right of first refusal or other expansion right of any other subtenant of
Sublandlord as of the Execution Date.

(e) The term for any ROFR Space shall be coterminous with the Term (as extended
by the First Amendment).

(f) The rentable area of the Premises shall be increased by the rentable area of
the ROFR Space. The Subtenant’s Building Share and Subtenant’s Project Share
shall increase proportionately upon the commencement date of the ROFR Space.

(g) The sublease of the ROFR Space shall be conditioned upon receipt of the
Master Landlord’s consent thereto.

12. Furniture:

(a) Subject to the terms and provisions of Paragraph 1.7 of the Sublease,
(i) commencing on the Building One Premises Delivery Date, Sublandlord shall
lease to Subtenant and Subtenant shall lease from Sublandlord, at no additional
rent the furniture and equipment located in the Building One Premises, which
Sublandlord has identified on Exhibit C-1 attached hereto (the “Building One
Furniture”) and (ii) commencing on the Building One Expansion Space Delivery
Date, if applicable, Sublandlord shall lease to Subtenant and Subtenant shall
lease from Sublandlord, at no additional rent the furniture and equipment
located on the second floor of the Building One Expansion Space, which
Sublandlord has identified on Exhibit C-2 attached hereto (the “Building One
Expansion Space Furniture”). From and after the Building One Premises Delivery
Date, the term “Furniture” as used in the Sublease and this First Amendment
shall be deemed also to include the Building One Furniture. From and after the
Building One Expansion Space Delivery Date, if applicable, the term “Furniture”
as used in the Sublease and this First Amendment shall be deemed also to include
the Building One Expansion Space Furniture. Prior to the Building One Premises
Delivery Date, Subtenant and Sublandlord shall conduct a walkthrough of the
Building One Premises and the Building One Expansion Space and based on such
walkthrough the parties shall revise Exhibits C-1 and C-2, accordingly.

 

8-



--------------------------------------------------------------------------------

(b) Upon written notice thereof delivered to Sublandlord at least ninety
(90) days prior to the Sublease Expiration Date, Subtenant may elect to purchase
the Furniture for its “fair market value” payable in cash or other immediately
available funds on or before the Sublease Expiration Date. If the parties cannot
agree upon the fair market value of the Furniture within thirty (30) days after
Subtenant makes such election, either party hereto may submit the issue to
arbitration with JAMS, LLC (“JAMS”) in San Jose, California, pursuant to
Section 1280, et seq. of the California Code of Civil Procedure. Within ten
(10) business days following the appointment of the arbitrator, each party shall
state in writing its position concerning the issue supported by the reasons
therefor with two copies delivered to the arbitrator. If either party fails
timely to submit its position, the position submitted by the other party shall
be deemed correct, and the arbitration shall be deemed concluded. The arbitrator
shall arrange for a simultaneous exchange of positions and a hearing. After the
hearing, the arbitrator shall select which of the two proposed positions most
closely approximates his determination of the correct position and shall have no
right to propose a middle ground or any modification of either of the two
proposed positions. The position he chooses as most closely approximating his
determination shall constitute the decision of the arbitrator and be final and
binding upon the parties. In the event of a failure, refusal, or inability of
the arbitrator to act, his successor shall be appointed by JAMS, or, if JAMS
fails to do so within five (5) business days, as provided by the Act. The
arbitrator shall attempt to decide the issue within ten (10) business days after
the hearing. Both parties shall share the fee and expenses of the arbitrator.
The prevailing party shall be entitled to collect its reasonable (as determined
by the arbitrator) attorneys’ fees and costs from the unsuccessful party. The
arbitrator shall have the right to consult experts and competent authorities
with factual information or knowledge concerning the dispute and the fees of
such authorities shall be shared equally by the parties.

(c) If Subtenant elects to purchase the Furniture, Sublandlord shall transfer
the Furniture to Subtenant pursuant to a bill of sale in its as-is condition and
without any representations or warranties. During the Term, Subtenant shall be
responsible for, and if necessary shall reimburse Sublandlord with respect to,
all costs and expenses related to the Furniture, including all insurance,
maintenance, repair, replacement, and personal property tax costs.

(d) Paragraph 1.7(e) of the Sublease shall be deleted.

13. Master Landlord Consent: This Sublease shall become effective following
mutual execution of the parties hereto upon the Execution Date; provided,
however, that if the Master Landlord Consent and the Amended Recognition
Agreement (as defined in Section 18 hereof) is not received within fifteen (15)
days of the date hereof, either party hereto may terminate this First Amendment
upon written notice to the other party hereto delivered prior to receipt of the
Master Landlord Consent and Amended Recognition Agreement. Within two (2)
business days following mutual execution of this First Amendment, Sublandlord
shall submit this First Amendment to the Master Landlord for its consent and
shall request that Master Landlord provide the Amended Recognition Agreement.
The parties shall work together diligently and in good faith to obtain the
Master Landlord Consent and Amended Recognition Agreement. Subtenant shall
provide all reasonable financial and other information reasonably requested by
the Master Landlord in connection with such efforts. In the event that either
party terminates this First Amendment pursuant to the provisions of this Section
13, this First Amendment shall be of no further force and effect and each party
shall be immediately released of any further obligations and liabilities
hereunder.

14. Signage: In the event that Subtenant exercises the Expansion Option,
Subtenant shall have the right to install one exterior sign on Building One,
subject, however to the terms of Paragraph 34 of the Sublease.

 

9-



--------------------------------------------------------------------------------

15. Common Areas: Paragraph 1.3 of the Sublease shall be amended to include the
following clause thereof:

“(iii) as to Building One, if Subtenant exercises the Expansion Option, there
will be no Building Common Area for purposes of this Sublease for Building One.”

16. MPOE Room: The first sentence of Paragraph 1.9 of the Sublease shall be
deleted, and in lieu thereof, the following shall be substituted:

“In addition to Sublandlord’s Server Room, Sublandlord shall also have access at
all reasonable times to the main point of entry room (“MPOE Room”) located on
the first floor of Building Three in the location designated on the Building
Three floor plans attached to the Sublease as Exhibit B and, should Subtenant
exercise the Expansion Option, to the MPOE Room located on the first floor of
Building One in the location designated on the Building One floor plans attached
to the First Amendment as Exhibit B. Sublandlord’s access to the MPOE Room where
the same is shared with Subtenant shall be subject to 24 hours’ prior written
notice to Subtenant at all times (except in the case of emergency) and Subtenant
shall have the right to have a representative of Subtenant present at such
entry. Subtenant shall also have access at all reasonable times to the MPOE Room
in Building Three and Building One upon 24 hours’ prior written notice to
Sublandlord (except in the case of emergency) and Sublandlord shall have the
right to have a representative of Sublandlord present at such entry. The parties
acknowledge and agree that each party shall use commercially reasonable
practicable efforts to place the other party on notice and allow for that
parties representatives to be present where access to the MPOE Room is required
in the case of an emergency. Where a party enters the MPOE Room in the case of
an emergency and is unable to place the other party on notice prior to such
entry that party shall nevertheless provide to the other party notice in writing
of such entry describing the same in reasonable detail with dates and time of
entry following the same.”

17. Deleted Provisions: Paragraphs 39 and 40 of the Sublease are hereby deleted
and of no further force and effect.

18. Recognition Agreement. Sublandlord and Subtenant acknowledge and agree that
this First Amendment shall be subject and subordinate to all of the terms,
covenants and conditions of the Recognition Agreement and Consent (as the same
are defined in the Recitals above) and the Master Landlord Consent. Following
the Execution Date, Sublandlord shall request from Master Landlord an amendment
to the Recognition Agreement referred to in Recital B, which amendment shall be
in the form attached hereto as Exhibit D (the “Amended Recognition Agreement”).

19. Sublandlord’s Server Room:

(a) Sublandlord and Subtenant acknowledge that the calculation method for
Sublandlord’s share of the Server Room Electricity Cost in Paragraph 1.8 of the
Sublease is no longer an equitable method to determine Sublandlord’s share of
consumption. In the event Sublandlord does not exercise its right to vacate the
Sublandlord’s Server Room (as described in Section 19(b) below) prior to
December 31, 2007, Sublandlord may, at Sublandlord sole cost, install a separate
electricity meter(s) for Sublandlord’s Server Room prior to December 31, 2007.
Once the electricity meter(s) for Sublandlord’s

 

10-



--------------------------------------------------------------------------------

Server Room is installed and operational, Sublandlord and Subtenant agree that
the calculation for Sublandlord’s share of the electricity consumption per
Paragraph 1.8 shall no longer have effect and Sublandlord shall pay the
electricity costs for Sublandlord’s Server Room as metered based on the rates
and taxes assessed by the utility company. Sublandlord agrees to continue to
calculate Sublandlord’s share of the consumption per Paragraph 1.8 of the
Sublease until the earlier of the date on which Sublandlord vacates the
Sublandlord’s Server Room or the date on which the electricity meter for the
Sublandlord’s Server Room is installed and operational. If a separate meter is
not installed for the HVAC system serving the Server Room, the parties shall
allocate the electricity consumption of the HVAC system pro rata in accordance
with electricity consumption allocated to the servers and other equipment.

(b) Sublandlord shall have the right at any time during the Term to vacate the
Sublandlord’s Server Room upon sixty (60) days written notice to Subtenant (the
“Sublandlord’s Server Room Exit Notice”). In the event that Sublandlord
exercises its right to vacate the Sublandlord’s Server Room, effective sixty
(60) days after Subtenant’s receipt of the Sublandlord’s Server Room Exit
Notice, all references to the Sublandlord’s Server Room in the Basic Sublease
Information and Paragraph 1.8 of the Sublease shall be deleted in its entirety.

(c) Effective sixty (60) days after Subtenant’s receipt of the Sublandlord’s
Server Room Exit Notice (the “Server Premises Commencement Date”), the
definition of the Premises and Rentable Area of Premises will be expanded and
amended to include the additional 2,165 square feet in the Building Three
Premises (the “Server Premises”), and Subtenant shall commence paying
Sublandlord Monthly Base Rent on the Server Premises at the same per rentable
square foot rate (as adjusted pursuant to Section 2(1) hereof) as Subtenant pays
for the other Premises during the same time period.

20. Sublandlord’s Representations and Warranties. As of the Execution Date,
Sublandlord represents and warrants to Subtenant that: (i) Sublandlord is not in
default or breach of any of the provisions of the Master Lease with respect to
the Building One Premises beyond any applicable notice and cure period; and (ii)
Sublandlord has not received written notice from Master Landlord or any
governmental agencies that the Building One Premises is in violation of any
Environmental Laws.

21. Notices. Any notice, claim, certificate, request, demand, consents,
approvals, offers, statements and any other instruments or communications
required or permitted to be given pursuant to the provisions of this Sublease
shall be in writing and shall be deemed to have been given and received for all
purposes when delivered in person or by Federal Express or other reliable
24-hour delivery service or five (5) business days after being deposited in the
United States mail, by registered or certified mail, return receipt requested,
postage prepaid, addressed to the other party at its address provided below with
copies of the same as further described below. The parties may change the
address or person addressed by written notice.

 

Sublandlord’s address for notices:   Subtenant’s address for notices: Ariba,
Inc.   Juniper Networks, Inc. 807 Eleventh Avenue   1194 N. Mathilda Ave.
Sunnyvale, California 94089   Sunnyvale, California 94089 Attn: General Counsel
  Attn:Vice President of Real Estate Fax: (650) 390-1377   Fax:(408) 936-3062

 

11-



--------------------------------------------------------------------------------

Sublandlord’s address for notices:   Subtenant’s address for notices: Ariba,
Inc.   Juniper Networks, Inc. 807 Eleventh Avenue   1194 N. Mathilda Ave.
Sunnyvale, California 94089   Sunnyvale, California 94089 Attn: General Counsel
  Attn: Vice President of Real Estate Fax: (650) 390-1377   Fax:(408) 936-3062
With a copy to:   With copy of all notices to: Ariba, Inc.   Juniper Networks,
Inc. 210 Sixth Avenue   1194 N. Mathilda Ave. Pittsburgh, Pennsylvania 15222  
Sunnyvale, California 94089 Attn: Real Estate manager   Attn: Legal Department  
Fax:(408) 936-1278   With copy of all notices to:   The Staubach Company   15601
Dallas Parkway, Suite 400,   Addison, Texas 75001   Attn: Lease Administration  
With a copy of all default notices only to:   Reed Smith LLP   Two Embarcadero
Center,   Suite 2000   San Francisco, California 94111   Attn: Simon T. Adams,
Esq.   Fax:(415) 391-8269

22. Brokers.

(a) Each party to this First Amendment represents and warrants to the other
party that it has had no dealings with any broker or agent in connection with
this First Amendment except for Staubach Bay Area, Inc. (“Staubach”), the
exclusive real estate representative of Subtenant, and Newmark Pacific, Inc.
(“Newmark”), the exclusive real estate representative of Sublandlord.

(b) Sublandlord will pay a commission to Newmark pursuant to a separate
agreement dated August 16, 2006, between Sublandlord and Newmark.

(c) Sublandlord shall pay a commission to Staubach equal to five percent (5%) of
the aggregate Monthly Base Rent payable during the Extended Term for the
Building Three Premises and the Building Four Premises and five percent (5%) of
the aggregate Monthly Base Rent payable for the sublease of Building One
Premises. The commission will be due and payable (i) fifty percent (50%) upon
receipt of Master Landlord Consent, and (ii) fifty percent (50%) upon the
Building One Premises Rent Commencement Date.

(d) In the event that Subtenant exercises the Expansion Option, the commission
attributable to the Building One Expansion Space shall be due (i) fifty percent
(50%) within ten (10) days of Sublandlord’s receipt of written notice from
Subtenant exercising said option, and (ii) fifty percent (50%) upon the Building
One Expansion Space Rent Commencement Date.

 

12-



--------------------------------------------------------------------------------

(e) No other commissions shall be payable in connection with this transaction.
Each party to this First Amendment covenants and agrees to protect, defend,
indemnify and hold harmless the other party from and against any and all costs
(including reasonable attorneys’ fees), expenses or liability for any
compensation, commission and charges claimed by any broker or other agent, other
than the brokers named above, with respect to this First Amendment or the
negotiation thereof on behalf of such party.

23. Use of Cafeteria and Fitness Center. Sublandlord grants Subtenant the right
for Subtenant’s directors and employees to the use and enjoyment of the
Cafeteria and Fitness Center, which Subtenant shall use in accordance with
Exhibits E and F of the Sublease, respectively, and all reasonable rules and
regulations relating to the same.

24. Indemnification. Notwithstanding anything to the contrary in the Sublease,
Subtenant will have no obligation to indemnify, defend or hold harmless either
Master Landlord or Sublandlord under such terms and conditions in the Master
Lease to the extent that any of the claims, demands, liabilities or causes of
action at issue are caused by Master Landlord’s, Sublandlord’s or any of their
respective agents, contractors or employees, gross negligence or willful
misconduct.

25. Sublandlord’s Compliance with Master Lease. Sublandlord covenants to timely
and fully observe, perform and discharge all of its obligations under the Master
Lease, except where the failure to do so would not have a material adverse
effect (as reasonably determined by Subtenant) on Subtenant and except where
such obligation is an obligation of Subtenant under the Sublease.

26. Modifications to Provisions of the Sublease. The following provisions of the
Sublease are hereby amended:

(a) Utilities: Commencing on the Building One Premises Delivery Date, Paragraph
7.1(a) of the Sublease shall be amended to include Subtenant’s right to access
Building One Premises twenty (24) hours per day, seven (7) days per week.

(b) Direct Contracts for Service:

(i) Notwithstanding anything to the contrary in Paragraph 7.1 of the Sublease,
upon not less than thirty (30) days’ prior written notice, Subtenant shall have
the right to enter into contracts for services with service providers of its
choice for the Building Three Premises and, provided that Subtenant leases the
entire rentable space in Building One, the Building One Premises. Such service
contract specifications shall be subject to the review and approval of
Sublandlord, which review and approval shall not be unreasonably withheld,
conditioned or delayed. Upon approval by the Sublandlord and at least thirty
(30) days’ notice from the Subtenant that such service contract vendors have
been retained to perform services the Sublandlord shall immediately terminate
any prior service contracts and shall release Subtenant of any further liability
or obligation for reimbursement of its share of the same. Commencing on the
Building One Premises Delivery Date, Paragraph 7.5 of the Sublease shall be
amended to provide that all references therein to “Building Three” and “Building
Three Premises” shall be deemed also to include the Building One Premises and,
if applicable, the Building One Expansion Space. Paragraph 7.5(a) shall be
revised to no longer require Subtenant to use Sublandlord’s designated
janitorial service for the Building Three Premises and, provided that Subtenant
leases the entire rentable space in Building One, the Building One Premises.

 

13-



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary in Paragraph 7 of the Sublease,
upon the Building One Expansion Space Delivery Date, Subtenant shall have the
right to separately contract with service providers of its choice for any
services identified in Paragraph 7 of the Sublease that are with regard to the
Premises (as defined in Section 2(a) hereof) upon the terms and conditions set
forth above.

(c) No Right to Holdover. Paragraph 25 of the Sublease shall be deleted in its
entirety and replaced with the following:

“25. No Right to Holdover.

(a) Subtenant has no right to retain possession of the Premises or any part
thereof beyond the expiration or sooner termination of this Sublease. In the
event that Subtenant holds over, then the Base Rent shall be increased to one
hundred fifty percent (150%) of the Base Rent applicable immediately preceding
the expiration or termination. If the Premises are not surrendered at the end of
the Term, Subtenant shall indemnify Sublandlord against any loss or liability
resulting from Subtenant in so surrendering the Premises, including without
limitation, actual damages for any rent and charges which Sublandlord pays
Master Landlord pursuant to the Master Lease.

(b) Upon expiration or sooner termination of this Sublease, Sublandlord may
reenter the Premises and remove all persons or property therefrom. If Subtenant
shall fail to remove any personal property which it is entitled or obligated to
remove from the Premises upon the expiration or sooner termination of this
Sublease, for any cause whatsoever, Sublandlord, at its option, may remove the
same and store or dispose of them, and Subtenant agrees to pay to Sublandlord on
demand any and all expenses incurred in such removal and in making the Premises
free from dirt, litter, debris and obstruction, including all storage and
insurance charges.”

(d) Cooperation with Subtenant. Commencing on the Building One Premises Delivery
Date, Paragraph 30.2 of the Sublease is hereby deleted and replaced with the
following:

“Sublandlord agrees to use commercially reasonable efforts to cooperate with
Subtenant in (1) obtaining for Subtenant Master Landlord’s consent to any action
for which the Master Lease requires Master Landlord’s consent, and (2) delivery
any notice to Master Landlord as required by any provision of the Master Lease,
including, without limitation, forwarding (within three (3) business days after
Sublandlord’s receipt) any request made by Subtenant to Master Landlord for
consent or approval, and providing Master Landlord will all the information
required (or that Maser Landlord may reasonably request) regarding any such
request. The fact that Master Landlord has consented to an action of Subtenant
shall not in any way limit or restrict any right of Sublandlord to reasonably
withhold Sublandlord’s consent to such action. Sublandlord shall use
commercially reasonable efforts to diligently enforce any provision of the
Master Lease on Subtenant’s behalf, including, but not limited to any provision
that requires Master Landlord to make repairs, or provide maintenance or
services to the Building or the Premises. Sublandlord shall not be liable to
Subtenant for any liability, loss or damages whatsoever in the event Master
Landlord fails to give its consent.”

 

14-



--------------------------------------------------------------------------------

27. Miscellaneous:

(a) This First Amendment shall be binding upon and inure to the benefit of the
parties hereto, their heirs, estates, personal representatives, successors and
assigns.

(b) This First Amendment shall be construed in accordance with and governed by
the laws of the State of California.

(c) This First Amendment constitutes the entire understanding and agreement of
Sublandlord and Subtenant with respect to the specific subject matter hereof,
and shall supersede and replace all prior understandings and verbal
representations. The parties confirm and acknowledge that there are no other
promises, covenants, understandings, agreements, representations or warranties
with respect to the subject matter of this First Amendment except as expressly
set forth herein.

(d) This First Amendment may not be modified, amended or terminated except
pursuant to a written instrument duly executed by the parties hereto, or their
successors-in-interest.

(e) Sublandlord and Subtenant shall each bear their own costs and expenses with
respect to the negotiation, preparation and execution of this First Amendment.

(f) All notices, demands or other communications between the parties hereto
shall be in writing and shall be given in the manner set forth for the giving of
notices in the Sublease and Section 21 of this First Amendment.

(g) Each party acknowledges that it has been represented by counsel with respect
to this First Amendment and accordingly, each party represents to the other
party that it has read and understood the terms hereof and the consequences of
executing this First Amendment. Each party further waives any right it may have
to require the provision of this First Amendment to be construed against the
other party who drafted the same.

(h) If any term or provision of this First Amendment shall be deemed or held, by
any court or authority having property jurisdiction to be invalid, illegal, void
or unenforceable, the remaining terms and provisions hereof shall nevertheless
remain in full force and effect with the intent that the purpose of this First
Amendment will be accomplished.

(i) Each party acknowledges and agrees that except as may be amended by the
terms and conditions of this First Amendment, the terms, covenants and
conditions of the Sublease, Recognition Agreement and Consent are hereby
ratified and confirmed. Upon the consent of the Master Landlord to a fully
executed copy of the First Amendment the Sublease and this First Amendment shall
collectively be known as the “Sublease”.

28. Exhibits to the First Amendment: The following exhibits are attached hereto
and hereby incorporated with this First Amendment.

 

Exhibit A   Building One Premises Exhibit B   Building One Expansion Space
Exhibit C-1   Building One Furniture Exhibit C-2   Building One Expansion Space
Furniture Exhibit D   Work Letter Exhibit E   First Amendment to Recognition
Agreement

 

15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this First
Amendment as of the day and year first above written.

 

SUBLANDLORD:

    SUBTENANT:

ARIBA, INC.

a Delaware Corporation

   

JUNIPER NETWORKS, INC.

a Delaware Corporation

By:

 

/s/ James W. Frankola

    By:  

/s/ John Lucas

Its:

 

Executive Vice President and Chief Financial Officer

    Its:   Senior Director Corporate Real Estate

 

16-



--------------------------------------------------------------------------------

EXHIBIT A

BUILDING ONE PREMISES

[Graphic of Building One Premises Appears Here ]



--------------------------------------------------------------------------------

EXHIBIT B

BUILDING ONE EXPANSION SPACE

[Graphic of Building One Expansion Space Appears Here ]



--------------------------------------------------------------------------------

EXHIBIT C-1

BUILDING ONE FURNITURE

[Inventory of Building One Furniture Appears Here ]



--------------------------------------------------------------------------------

EXHIBIT C-2

BUILDING ONE EXPANSION SPACE FURNITURE

[Inventory of Building One Expansion Space Furniture Appears Here ]



--------------------------------------------------------------------------------

EXHIBIT D

WORK LETTER AGREEMENT

This Work Letter Agreement (this “Agreement”) is made and entered into as of
June 15, 2007, by and between ARIBA, INC., a Delaware corporation
(“Sublandlord”), and JUNIPER NETWORKS, INC., a Delaware corporation
(“Subtenant”). This Agreement is attached to and a substantive part of that
certain First Amendment to Sublease (“First Amendment”) of even date herewith
for the Building One Premises (which term shall include, if applicable, the
Building One Expansion Space), to which this Agreement is attached as Exhibit D.

A. Subtenant, at Subtenant’s sole cost and expense, will be constructing certain
initial alterations, additions and improvements (the “Initial Subtenant
Improvements”) in the Building One Premises. All future alteration, additions
and improvements to the Building One Premises shall be governed by the
applicable terms and provisions of the Sublease and the Master Lease (as
incorporated into the Sublease).

B. This Agreement describes the terms and conditions applicable to the design
and construction of the Initial Subtenant Improvements. Capitalized terms used
herein without definition shall have the same meaning as in the Sublease. The
term “Sublease” as used herein shall mean the Sublease as modified by the First
Amendment. The provisions of this Agreement shall supersede any conflicting
provisions of the Sublease and First Amendment.

In consideration of the mutual covenants contained in this Agreement and in the
First Amendment, Sublandlord and Subtenant hereby agree as follows:

 

I. INITIAL SUBTENANT IMPROVEMENTS

1. Generally. At Subtenant’s sole cost and expense, including payment within
thirty (30) days of demand of (i) all related out-of-pocket costs incurred by
Sublandlord and (ii) all related costs to which Master Landlord is entitled
under the Master Lease, Subtenant shall perform the design and construction of
Initial Subtenant Improvements in conformance with the Approved Plans (defined
below). Sublandlord shall not charge any construction management fee,
supervisory fee or plan review fee for time spent by Sublandlord personnel
pertaining to the Initial Subtenant Improvements. The Initial Subtenant
Improvements and the construction thereof shall comply in all respects with the
terms and conditions of the Master Lease and the Sublease, provided that this
Agreement shall control in the event of a conflict between this Agreement and
the Sublease. Nothing in this Agreement shall be construed to in any way to
limit the rights of Master Landlord under the Master Lease and the requirement
that the Initial Subtenant Improvements and the construction thereof shall
comply in all respects with the terms and conditions of the Master Lease. By way
of example only, all approvals of Sublandlord described in or pursuant to this
Agreement are expressly conditioned on Master Landlord’s explicit,
unconditional, written approval of the matter approved by Sublandlord.
Sublandlord shall have no responsibility with regard to Master Landlord’s
approval except as expressly provided in this Agreement.

2. Preparation of Conceptual, Preliminary and Final Plans.

(a) Conceptual Plans. Subtenant shall prepare conceptual plans showing the
Initial Subtenant Improvements (the “Conceptual Plans”), and shall deliver such
Conceptual Plans to Sublandlord for approval. Sublandlord acknowledges and
approves Subtenant’s use of Robinson Mills & Williams to prepare the Conceptual
Plans, Preliminary Plans (as defined below), and Final Plans (as defined below).

 

-1-



--------------------------------------------------------------------------------

(b) Preliminary Plans. Based on the Conceptual Plans and in conformance
therewith, Subtenant shall prepare preliminary design drawings and
specifications for Initial Subtenant Improvements (“Preliminary Plans”), and
shall deliver such Preliminary Plans to Sublandlord for approval. All
specifications for Initial Subtenant Improvements shall be in accordance with
the Interior Specification Standards attached as Schedule 1 to Exhibit C of the
Master Lease, except as otherwise approved in writing by Sublandlord and Master
Landlord in their sole discretion upon written request by Subtenant.

(c) Revision of Preliminary Plans. Within one (1) business day following receipt
of the Preliminary Plans, Sublandlord shall forward the same to Master Landlord
for its review and approval. Within five (5) business days after the actual
receipt of Master Landlord’s response to such Preliminary Plans, Sublandlord
shall provide a copy of Master Landlord’s actual response to Subtenant and
either (i) approve, in writing, the Preliminary Plans or (ii) inform Subtenant
in writing of Sublandlord’s specific objections to such Preliminary Plans, which
objections must be reasonable. If Sublandlord does not provide such written
notice within such five (5) business day period, then the Preliminary Plans
shall be deemed to be approved by Sublandlord. In the event that Sublandlord has
specific objections, the parties shall reach agreement as to what revisions
should be made as soon as reasonably practicable.

(d) Final Plans. Once an agreement has been reached regarding revisions to the
Preliminary Plans, Subtenant shall prepare final plans and specifications and
working drawings (“Final Plans”) for Initial Subtenant Improvements. Within one
(1) business day following receipt of the Final Plans, Sublandlord shall forward
the same to Master Landlord for its review and approval. Within five
(5) business days after the actual receipt of Master Landlord’s response to such
Final Plans, Sublandlord shall either (i) approve, in writing, the Final Plans
or (ii) inform Subtenant in writing of Sublandlord’s specific objections to such
Final Plans, which objections must be reasonable. If Sublandlord does not
provide such written notice within such five (5) business day period then the
Final Plans shall be deemed to be approved by Sublandlord. In the event that
Sublandlord has specific objections, the parties shall reach agreement regarding
changes to the Final Plans as soon as is reasonably practicable.

(e) Sublandlord and Master Landlord Approvals. Sublandlord’s approval of the
Conceptual Plans, Preliminary Plans and/or the Final Plans shall in no way be
deemed (i) a determination that Initial Subtenant Improvements complies with
applicable laws, regulations, ordinances or codes, or (ii) an implied warranty
of the adequacy or sufficiency of the design or quality of any items shown
therein. Sublandlord makes no representation or warranty whatsoever with regard
to the probability of approval of the Initial Subtenant Improvements, the
Conceptual Plans, Preliminary Plans, or Final Plans by Master Landlord or any
governmental authority. Sublandlord shall reasonably cooperate with Subtenant
and use commercially reasonable efforts to obtain Master Landlord’s approval
and, when requested by Subtenant, shall sign any documents required to enable
Subtenant to obtain a building permit and whatever authorizations are reasonably
required to proceed with Initial Subtenant Improvements. Sublandlord shall not
be deemed to have waived its right to approve or disapprove the Final Plans if
Sublandlord has not approved the Final Plans at the time it signs such
documents.

(f) Governmental Approvals. Subtenant shall cause the Final Plans to be
submitted to the appropriate governmental authorities for approval. If the
governmental authorities require any changes, Sublandlord and Subtenant shall
reasonably cooperate to incorporate such changes into the Final Plans, and
neither party shall unreasonably withhold or delay its approval of such changes.
Once all required approvals of the Final Plans have been obtained from
Sublandlord, Master Landlord and all appropriate governmental authorities, the
Final Plans shall be deemed the “Approved Plans”.

 

-2-



--------------------------------------------------------------------------------

3. Construction.

(a) Generally. Subject to the approval of the Master Landlord (in accordance
with the Master Lease) and Sublandlord (which approval shall not be unreasonably
withheld), Subtenant shall retain a California-licensed general contractor, who
shall be a union contractor (the “General Contractor”) to construct the Initial
Subtenant Improvements using well-trained, adequately supervised workers, in a
good and workmanlike manner, free from design, material, and workmanship defects
in accordance with the Approved Plans and all Applicable Requirements. Subtenant
shall promptly remedy all violations of this obligation at Subtenant’s sole cost
and expense. Subtenant shall request and obtain from the General Contractor a
written commitment for completing construction of the Initial Subtenant
Improvements in accordance with the Approved Plans. All subcontractors,
laborers, materialmen, and suppliers shall conduct their activities in and
around the Premises, Buildings and Project in a harmonious relationship with all
other subcontractors, laborers, materialmen and suppliers at the Premises,
Buildings and Project, and, if necessary, union labor shall be employed to
achieve such harmonious relations. Subtenant shall obtain Sublandlord’s prior
written consent to each such subcontractor, which shall not be unreasonably
withheld, conditioned or delayed. Sublandlord will respond in writing to
Subtenant’s request for consent within five (5) business days from Sublandlord’s
receipt of Subtenant’s written request. Subtenant shall not use any area outside
the Building One Premises for construction staging or other construction-related
purposes other than the area depicted on Schedule 1 as “staging area,” the use
of which shall be limited to construction staging activities and subject to
Sublandlord’s reasonable restrictions and rules.

(b) Change Orders. No change or modification to the Approved Plans or Initial
Subtenant Improvements pursuant thereto (“Change Order”) may be made by
Subtenant without the prior written consent of Sublandlord, which consent shall
not be unreasonably withheld or delayed. Sublandlord will respond in writing to
Subtenant’s submission of all requests for Sublandlord approval of Change Orders
for Sublandlord approval within two (2) business days from Sublandlord’s actual
receipt with respect to Change Orders having a cost of Two Thousand Dollars
($2,000) or less and within five (5) business days from Sublandlord’s actual
receipt for all other Change Orders. All requests for Change Orders shall be
made in writing. Once approved in writing by Sublandlord and all required
approvals of Master Landlord and governmental authorities have been obtained,
such Change Orders shall become a part of the Approved Plans.

(c) Removal of Initial Subtenant Improvements. The rights and obligations of the
parties with respect to the removal of Initial Subtenant Improvements and
restoration of the Premises shall be governed by Article 8 of the Sublease as
modified by Section 9 of the First Amendment.

(d) Insurance.

i. General Coverages. The General Contractor and each subcontractor of the
General Contractor shall carry worker’s compensation insurance covering all of
its respective employees, and shall also carry commercial general liability
insurance, including property damage, all with limits, in form and with
companies as are required to be carried by Subtenant as set forth in Paragraph 9
of the Sublease.

ii. Special Coverages. Subtenant shall carry “Builder’s All Risk” insurance in
an amount approved by Sublandlord covering the construction of Initial Subtenant
Improvements, and such other insurance as Sublandlord may require, it being
understood and agreed that Initial Subtenant Improvements shall be insured by
Subtenant pursuant to Paragraph 9 of the Sublease immediately upon completion
thereof. Such insurance shall be in amounts and shall include such extended
coverage endorsements as may be reasonably required by Sublandlord including,
but not limited to, the requirement that the General Contractor and/or any or
all of its subcontractors shall carry excess liability and Products and
Completed Operation Coverage insurance, each in amounts not less than $1,000,000
per incident, $2,000,000 in aggregate, and in form and with companies as are
required to be carried by-Subtenant as set forth in Paragraph 9 of the Sublease.

 

-3-



--------------------------------------------------------------------------------

iii. General Terms. Certificates for all insurance carried pursuant to this
Section I.3(d) shall be delivered to Sublandlord before the commencement of
construction of the Initial Subtenant Improvements and before any contractor’s
equipment is moved onto the site. All such policies of insurance must contain a
provision that the company writing said policy will give Sublandlord thirty
(30) days’ prior written notice of any cancellation or lapse of the effective
date or any reduction in the amounts of such insurance. In the event that the
Initial Subtenant Improvements are damaged by any cause during the course of the
construction thereof, Subtenant shall immediately repair the same at Subtenant’s
sole cost and expense. The General Contractor and any of its subcontractors that
are not covered under an umbrella policy of the General Contractor, shall each
maintain all of the foregoing insurance coverage in force until the Initial
Subtenant Improvements is fully completed and accepted by Sublandlord. All
policies carried under this Section I.3(d) shall insure Master Landlord,
Sublandlord and Subtenant, as their interests may appear, as well as the General
Contractor. All insurance, except Workers’ Compensation, maintained by the
General Contractor and each of its subcontractors shall preclude subrogation
claims by the insurer against anyone insured thereunder. Such insurance shall
provide that it is primary insurance with respect to the Sublandlord and that
any other insurance maintained by Sublandlord is excess and noncontributing with
the insurance required hereunder. The requirements for the foregoing insurance
shall not derogate from the provisions for indemnification of Sublandlord by
Subtenant under the Sublease or Section I.3(e) of this Agreement.

(e) Indemnity. Subtenant’s indemnity as set forth in Paragraph 10 of the
Sublease (including any limitations or restrictions set forth therein) shall
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to any act or omission of Subtenant or
Subtenant’s contractors, subcontractors, laborers, materialmen, suppliers and
design professionals and other hirees, or anyone directly or indirectly employed
by any of them, or in connection with Subtenant’s non-payment of any amount
arising out of the Initial Subtenant Improvements and/or Subtenant’s disapproval
of all or any portion of any request for payment. Such indemnity by Subtenant,
as set forth in Paragraph 10 of the Sublease, shall also apply with respect to
any and all costs, losses, damages, injuries and liabilities related in any way
to Sublandlord’s and Master Landlord’s performance of any ministerial acts
reasonably necessary (i) to permit Subtenant to complete the Initial Subtenant
Improvements, and (ii) to enable Subtenant to obtain any building permit or
certificate of occupancy for the Premises.

(f) Requirements of General Contractor. Subtenant shall cause the General
Contractor to provide an express written warranty that the Initial Subtenant
Improvements shall be free from any defects in workmanship and materials for a
period of not less than one (1) year from the date of completion thereof, such
that the General Contractor is responsible for the replacement or repair,
without additional charge, of all work done or furnished in accordance with its
contract that shall become defective within one (1) year after completion of the
Initial Subtenant Improvements. Said warranty shall require the General
Contractor to pay for all additional expenses and damages incurred in connection
with such replacement or repair, including without limitation any damage or
disturbance to the Premises, Buildings, or Common Areas caused thereby.
Subtenant covenants to enforce any contractor guarantees and warranties for the
benefit of Sublandlord where Sublandlord’s interests may appear and, if
necessary to give Sublandlord the full benefit of such protection, shall give to
Sublandlord any assignment or other assurances which may be necessary to effect
a right of direct enforcement.

(g) Assumption of the Risk. Subtenant accepts, assumes and shall be solely
responsible for all risks for the construction and installation of the Initial
Subtenant Improvements other than for risks resulting from the active negligence
or willful misconduct of Sublandlord or Sublandlord’s employees, agents,
contractors or subcontractors.

 

-4-



--------------------------------------------------------------------------------

(h) Mechanics Liens and Releases. Upon final completion of the Initial Subtenant
Improvements, Subtenant shall obtain from the General Contractor and each
subcontractor, materialman, supplier and design professional an unconditional
lien release, signed and notarized by such party, and shall provide copies of
each such release to Sublandlord. Subtenant shall not suffer or permit any lien
of a contractor, subcontractor, materialman, supplier, design professional, or
other to be placed against the Building, the Building One Premises, the Master
Lease or the Sublease, or any portion thereof, with respect to work or services
performed or claimed to have been performed for Subtenant or materials furnished
or claimed to have been furnished to Subtenant or the Building One Premises.
Sublandlord has the right at any time to post and keep posted on the Building
One Premises any notice that it considers necessary for protection from such
liens. At least ten (10) days before beginning construction of any of the
Initial Tenant Alterations, Subtenant shall give Sublandlord written notice of
the expected commencement date of that construction to permit Sublandlord to
post and record a notice of non-responsibility. If any such lien attaches or
Subtenant receives notice of any such lien, Subtenant shall cause the lien to be
promptly released and removed of record. Despite any other provision of this
Agreement, if the lien is not released and removed within twenty (20) days after
Sublandlord delivers notice of the lien to Subtenant, Sublandlord may
immediately take all action necessary to release and remove the lien, without
any duty to investigate the validity of it. All expenses (including reasonable
attorneys’ fees and the cost of any bond) incurred by Sublandlord in connection
with the lien incurred by Subtenant or its removal shall be considered
additional rent under the Sublease and be immediately due and payable by
Subtenant.

(i) As Built Plans. Within sixty (60) days following the substantial completion
of the Initial Subtenant Improvements, Subtenant shall provide Sublandlord and
Master Landlord with a set of “as built” plans, drawings and specifications for
the Initial Subtenant Improvements.

 

II. GENERAL TERMS.

1. No Partnership. Nothing in this Agreement shall cause Sublandlord and
Subtenant to be partners or joint venturers.

2. Representatives. Subtenant has designated Troy Ward as its sole
representative(s) with respect to the matters set forth in this Agreement, who,
until further notice to Sublandlord, shall have full authority and
responsibility to act on behalf of Subtenant as required in this Agreement.
Sublandlord has designated Mark Pietrone as its sole representative(s) with
respect to the matters set forth in this Agreement, who, until further notice to
Subtenant, shall have full authority (excepting signature authority) and
responsibility to act on behalf of Sublandlord as required in this Agreement.

 

SUBLANDLORD:

    SUBTENANT:

ARIBA, INC.,

a Delaware Corporation

   

JUNIPER NETWORKS, INC.

a Delaware Corporation

By:

 

/s/ James W. Frankola

    By:  

/s/ John Lucas

Title:  

Executive Vice President and Chief Financial Officer

    Title:  

Senior Director Corporate Real Estate

Date:  

6/15/107

    Date:  

6/15/07

 

-5-



--------------------------------------------------------------------------------

SCHEDULE ONE

Map of Staging Area Appears Here

 

-6-



--------------------------------------------------------------------------------

EXHIBIT E

FIRST AMENDMENT TO RECOGNITION AGREEMENT

This First Amendment to Recognition Agreement (“First Amendment”) is made and
entered into as of June 15, 2007, by and among Moffett Park Drive LLC, a
California limited liability company (“Moffett”), Ariba, Inc., a Delaware
corporation (“Ariba”), and Juniper Networks, Inc., a Delaware corporation,
successor-in-interest to NetScreen Technologies, Inc., a Delaware corporation
(“Juniper”).

RECITALS

A. Moffett, as lessor, and Ariba, as lessee, entered into the Technology Corners
Triple Net Multiple Building Lease dated March 15, 2000, pursuant to which
Moffett leases to Ariba certain premises including the buildings commonly known
as Buildings 1, 2, 3 and 4 at 1111 Lockheed Martin Way, Sunnyvale, California,
with individual addresses for those buildings on Eleventh Avenue in Sunnyvale,
California, and a related amenity building (the “Amenity Building”) (together,
the “Premises”). The initial lease has been amended by a letter agreement dated
September 11, 2000, a First Amendment to Lease dated January 12, 2001, a Second
Amendment to Lease dated of even date herewith (the “Second Amendment”),and a
Third Amendment to Lease dated October 21, 2004, which, together with the
initial lease and referred to herein as the “Master Lease.” All capitalized
terms used in this Sublease Consent and not defined herein have the same meaning
as in the Master Lease.

B. Ariba sublet to NetScreen Technologies, Inc., a portion of the Premises (such
portion herein called the “Sublease Premises”) pursuant to a Sublease Agreement
dated October 18, 2002, a copy of which is attached hereto as Exhibit A (the
“Sublease”). The Sublease Premises consist of approximately 177,624 rentable
square feet of space consisting of most of the building commonly known as 805
Eleventh Avenue, Sunnyvale, California, and a portion of the first floor of the
building commonly known as 809 Eleventh Avenue, Sunnyvale, California, all as
more particularly described in the Sublease. Moffett, Ariba and Netscreen
Technologies, Inc., entered into a Recognition Agreement dated October 31, 2002
(“Recognition Agreement”) with respect to the Sublease Premises and concurrently
Moffett consented to the Sublease pursuant to a written Consent To Sublease
(“Sublease Consent”).

C. Moffett, Ariba and Juniper now enter into this First Amendment to facilitate
the expansion of the Sublease Premises pursuant to the terms and conditions of
the First Amendment to Sublease dated June 15, 2007 (“First Amendment to
Sublease”) between Ariba and Juniper and ratify the terms and conditions of the
Sublease, Sublease Consent and Recognition Agreement as the same shall apply to
the Premises and Building One Expansion Space as the same are defined in the
First Amendment to Sublease.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Moffett, Ariba and Juniper agree as follows:

1. Moffett, Ariba and Juniper acknowledge and agree that pursuant to this First
Amendment the Recognition Agreement terms, covenants and conditions shall apply
to the expanded Sublease Premises and Building One Expansion Space (as such
terms are defined in the First Amendment to Sublease).

2. Except to the extent not permitted by the continued possession of Ariba or
restricted by court order or other legal constraint, the provisions of this
First Amendment shall be self-executing upon the occurrence of a Recognition
Event (as such term is defined in the Recognition Agreement); provided, however,
either Moffett or Juniper shall execute and deliver at the other’s request an
instrument confirming Juniper’s attornment and other obligations pursuant to the
Recognition Agreement as the same is amended by this First Amendment and
Moffett’s agreement to be bound by the terms of the Sublease as modified
pursuant to the Sublease, Sublease Consent, First Amendment to Sublease,
Recognition Agreement and this First Amendment.



--------------------------------------------------------------------------------

3. Except as expressly modified by this First Amendment, (i) nothing in this
First Amendment shall be deemed to change in any manner the provisions of the
Master Lease as between Moffett and Ariba or to waive any right that either
Moffett or Ariba may now have or later acquire against the other by reason of
the Master Lease, and (ii) nothing in this First Amendment shall be deemed to
change in any manner the provisions of the Sublease as amended by the First
Amendment to Sublease as between Ariba and Juniper or to waive any right that
Ariba or Juniper may now have or later acquire against the other by reason of
the First Amendment to Sublease.

4. Upon a Recognition Event, the Sublease as amended by that certain First
Amendment to Sublease shall be deemed modified such that all references to
“Subtenant” shall be deemed to be “Tenant” (i.e., Juniper) and all references to
“Ariba” or “Sublandlord” shall be deemed to be “Landlord” (i.e., Moffett) and
certain provisions of the Sublease as amended by that certain First Amendment to
Sublease shall either be amended or deleted in their entirety, as more
particularly described in the Recognition Agreement.

5. Juniper, Ariba and Moffett each represents and warrants to each other that
they have no obligation to any broker or agent other than those listed in the
First Amendment to Sublease with respect to this First Amendment and the
transaction contemplated hereunder and each shall indemnify, defend, protect and
hold the other harmless as to any claim or liability based upon a contrary claim
or a claim made by a broker claiming through such party against another party
hereto.

6. If any lender of Moffett requires a modification of the Sublease (as the same
is modified by the Sublease Consent, the Recognition Agreement, the First
Amendment to Sublease and this First Amendment) that will not increase Juniper’s
cost of expense or materially and adversely change Juniper’s rights and
obligations, the Sublease shall be so modified and Juniper shall execute
whatever reasonable documents are reasonably required by such lender and deliver
them to Moffett within ten (10) business days after delivery of the same.

7. All notices required or permitted by this First Amendment or applicable law
shall be in writing and may be delivered in person (by hand or courier) or may
be sent by regular, certified or registered mail or U.S. Postal Service Express
Mail or other nationally-recognized overnight courier, with postage prepaid and
shallb deemed given o the date delivered or, if refused, on the first date
delivery was attempted or refused. Any Party may by written notice to the other
specify a different address for notice.

 

Moffett:

Moffett Park Drive LLC

c/o Jay Paul Company

350 California Street, Suite 1905

San Francisco, CA 94111

Attention: Mr. Matt Lituchy

With copy to:

Ariba:

Ariba, Inc.

807 Eleventh Avenue

Sunnyvale, CA 94089

Attn: General Counsel

 

- 3 -



--------------------------------------------------------------------------------

With copy to:

Ariba, Inc.

210 Sixth Avenue

Pittsburg, PA 15222

Attn: Real Estate Manager

Juniper:

Juniper Networks, Inc.

1194 N. Mathilda Ave.

Sunnyvale, CA 94089

Attn: Vice President of Real Estate Legal Department

With copy to:

Juniper Networks, Inc.

1194 N. Mathilda Ave.

Sunnyvale, CA 94089

Attn: Legal Department

With copy of all notices to:

The Staubach Company

15601 Dallas Parkway, Suite 400

Addision, Texas 75001

Attn: Lease Administration

With copy of all default notices to:

Reed Smith LLP

Two Embarcadero Center, Suite 2000

San Francisco, CA 94111

Attn: Simon T. Adams, Esq.

8. Miscellaneous Provisions.

(a) This First Amendment, together with the provisions of the Sublease, Sublease
Consent, First Amendment to Sublease, Recognition Agreement, Master Lease and
consent to First Amendment to Sublease, contains the entire agreement among the
parties hereto regarding the matters which are the subject of this First
Amendment. The terms, covenants and conditions of this First Amendment shall
apply to and bind the permitted heirs, successors, assigns, executors and
administrators of all the parties hereto. The parties hereto acknowledge and
agree that no rule of construction, to the effect that any ambiguities are to be
resolved against the drafting party, shall be employed in the interpretation of
this First Amendment. If any provision of this First Amendment is determined to
be illegal or unenforceable, such determination shall not affect any other
provisions of this First Amendment and all such other provisions shall remain in
full force and effect.

(b) Moffett, Ariba and Juniper each for itself certifies that no voluntary or
involuntary petition under the Bankruptcy Code (II U.S.C. §§ 101 et seq.) has
been filed by or against it and that it is not presently entitled to relief
under the Bankruptcy Code.

(c) By signing this First Amendment, each of the persons signing this First
Amendment on behalf of the parties certifies that he or she is authorized to
execute this First Amendment and to bind his

 

- 4 -



--------------------------------------------------------------------------------

or her respective party to the terms of this First Amendment and that all
corporate action necessary to authorize the execution of this First Amendment by
each respective party has been taken and is presently in force and effect.

(d) This First Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, and when taken together they shall constitute
one and the same.

(e) Ariba waives any requirement under California unlawful detainer statutes or
otherwise that Moffett name or serve Juniper with any default notice given under
the Master Lease or to name or make Juniper a party to any eviction proceedings.
Moffett may seek and recover possession of the Premises from Ariba pursuant to
the terms of the Master Lease (including the Sublease Premises) without
recovering possession from Juniper. Conversely, to the extent Moffett deems it
necessary or appropriate to name and/or serve Juniper with notice and/or to make
Juniper a party to such proceedings, the same shall not be deemed a violation of
any duty owed by Moffett to Juniper and upon termination of the Master Lease
pursuant to such proceedings, the terms and conditions of the Recognition
Agreement as amended by this First Amendment shall apply.

(f) In the event that any legal action or proceeding, including, without
limitation, arbitration and declaratory relief, is commenced with respect to any
matter arising from or related to the Premises, Building One Expansion Space or
this First Amendment or for the purpose of enforcing or seeking a declaration of
any rights or remedies pursuant to this First Amendment, the prevailing party or
parties shall be entitled to recover from the non-prevailing party or parties
reasonable attorneys’ fees, as well as costs of suit, in such action or
proceeding, whether or not such action is prosecuted to final judgment.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Moffett, Ariba and NetScreen have executed this Recognition
Agreement as of the day and year first hereinabove written.

 

“MOFFETT”

  “JUNIPER”

Moffett Park Drive LLC

a California limited liability company

 

Juniper Networks, Inc.,

a Delaware corporation

By:

 

GATEWAY LAND COMPANY, INC.,

a California corporation, its managing member

   

By:

 

 

  By:  

 

 

 

   

 

  (type or print name)     (type or print name)

Its:

 

 

 

Its:

 

 

“ARIBA”

   

Ariba, Inc.,

a Delaware corporation

   

By:

 

 

     

 

      (type or print name)    

Its:

 

 

   